Citation Nr: 1009294	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  96-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an increased rating for a left 
(nondominant) shoulder strain with tendinitis, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability, due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to August 1968.  

By its decision, dated October 25, 2007, the Board of 
Veterans' Appeals (BVA or Board) granted a 30 percent 
schedular rating, but none greater, for a left (nondominant) 
shoulder strain with tendinitis based on limitation of motion 
and, in addition, assigned a 10 percent extraschedular rating 
for the same disorder.  By action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, in November 2007, a 40 percent evaluation for the 
Veteran's left shoulder strain was implemented.  

An appeal of the Board's October 2007 decision was thereafter 
taken to the United States Court of Appeals for Veterans 
Claims (Court).  The Court by its Memorandum Decision of 
September 2009 vacated the Board's decision and remanded same 
to the Board for further action, insofar as the Board failed 
to adjudicate the issue of the Veteran's entitlement to a 
TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  


REMAND

As indicated by the Court, the Veteran has raised the issue 
of his entitlement to a TDIU on an extraschedular basis, 
based on his one and only service-connected left shoulder 
disorder, and neither the RO nor the Board has previously 
addressed such issue directly or by implication.  The Veteran 
alleges that his left shoulder disorder imposes a significant 
limitation on the functioning necessary for him to work.  He 
further alleges that he has a variously diagnosed systemic 
disability, including collagen disease; a mixed connective 
tissue disorder affecting not only his left shoulder, but 
also his right shoulder, knees, back, feet, and hands; and 
systemic myositis and arthritis, and that one or more medical 
professionals has indicated that such disability has rendered 
him unemployable.  Because the limitations imposed upon the 
left shoulder cannot reasonably be dissociated from those 
attributable to other body parts affected by the variously 
diagnosed systemic disability, then he argues that the Board 
must consider the "total effect of at least his joint 
disease symptoms, which is that he is totally disabled and 
unable to work."

To date, the RO has not been afforded the opportunity of 
initially developing or adjudicating the raised TDIU claim.  
Moreover, there is a need for additional medical input as to 
the effects of the Veteran's left shoulder disablement upon 
his employability and whether his left shoulder 
manifestations may reasonably be differentiated from those 
attributable to his mixed connective tissue disorder.  As 
such, remand to the RO is deemed necessary.  

Also, both the Court and the Veteran's attorney make 
reference to medical opinion evidence on file as to a 
purported relationship between the previously referenced 
systemic disorder and the Veteran's active service, 
although neither the Court, nor the Veteran, specifically 
requests the Board to undertake review of that issue.  Such 
is a matter that is, however, intertwined with the 
Veteran's claim for a TDIU.  See, e.g., Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue).  Such matter has 
not to date been the subject of initial RO development and 
adjudication.  Remand is appropriate to permit the RO to 
undertake initial development and adjudication of the 
intertwined claim for service connection.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2009), in terms of 
the raised issues of the Veteran's 
entitlement to a TDIU on an 
extraschedular basis and service 
connection for a systemic disorder, 
previously diagnosed as collagen disease, 
a mixed connective tissue disorder, and 
systemic myositis and arthritis.  

2.  Obtain all pertinent VA treatment 
records, not already on file, including 
but not limited to those compiled since 
April 2006, for inclusion in the 
Veteran's VA claims folder.  

3.  Thereafter, the Veteran should be 
afforded an examination in order to 
ascertain the nature and etiology of a 
claimed systemic disorder, previously 
diagnosed as collagen disease, mixed 
connective tissue disorder, and systemic 
myositis/arthritis, and also to ascertain 
the nature and severity of his service-
connected left shoulder disorder and its 
impact upon his employability.  

Following a review of the relevant 
medical evidence in the claims file, as 
well as the findings of the examination 
and any tests deemed necessary, the 
examiner should address the following 
questions:

(a)  Does the Veteran have a 
systemic disorder, including 
but not limited to collagen 
disease, mixed connective 
tissue disorder, or systemic 
myositis and arthritis, and, if 
so, is it at least as likely as 
not (50 percent or greater 
degree of probability) that any 
such disorder began during 
service, within one year of the 
Veteran's discharge from 
service, or is otherwise 
causally linked to any incident 
of his active service?  

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
Veteran's service-connected 
left shoulder disorder, 
currently characterized as a 
left shoulder strain with 
tendinitis, precludes 
substantially gainful 
employment (more than marginal 
employment) consistent with the 
Veteran's educational 
background of a college 
education and his employment 
history most recently as a 
paralegal, but without regard 
to his age?

(c)  If and only if the answer 
to (a) above is that the 
Veteran does not have a 
systemic disorder, such as 
collagen disease, connective 
tissue disorder, or multiple 
joint myositis/arthritis, that 
is related to active service, 
may the manifestations of the 
Veteran's service-connected 
left shoulder disorder be 
reasonably dissociated from 
those of any indicated systemic 
disorder?  If so, please 
differentiate the 
manifestations reasonably 
attributable to each.  If not, 
is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
indistinguishable 
manifestations attributable to 
the systemic process and the 
service-connected left shoulder 
strain with tendinitis preclude 
substantially gainful 
employment (more than marginal 
employment)?

With respect to the questions noted 
above, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

4.  Thereafter, initially adjudicate the 
Veteran's intertwined claim for service 
connection for a systemic disorder, 
previously referenced as collagen 
disease, mixed connective tissue 
disorder, and/or systemic myositis and 
arthritis, as well as his raised claim 
for TDIU entitlement on an extraschedular 
basis.  The adjudication of the claim for 
a TDIU under 38 C.F.R. § 4.16(b) should 
include referral to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration and an 
opinion as to whether the Veteran is 
unemployable by reason of service-
connected disability.  The RO should 
include a full statement as to the 
Veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


